Opinion issued
November 3, 2011.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-11-00815-CR
———————————
in re dominex dewan payne, Relator

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
 
MEMORANDUM
OPINION
 
          Relator, Dominex Dewan Payne, has filed a pro se petition
for writ of mandamus.  Relator seeks the
writ of mandamus to compel the trial court to rule on his application for bail
pending trial.[1]  Relator also asserts that his trial counsel similarly
filed a motion to set bail.  A criminal
defendant is not entitled to hybrid representation.  See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498
(Tex. Crim. App. 1995).  A trial court
has no legal duty to rule on pro se motions or petitions filed with regard to a
criminal proceeding in which the defendant is represented by counsel.  See
Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse
its discretion by declining to rule on relator’s pro se motions filed in the
criminal proceeding pending in the trial court.  Accordingly, the petition for writ of mandamus
is denied.  Tex. R. App. P. 52.8(a).
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.
Do not publish. 
Tex. R. App. P. 47.2(b).
 
 




[1]           The
underlying case is No. 1298220, in the 174th District Court of Galveston
County, Texas.  The respondent is the
Honorable Ruben Guerrero.